In an action, inter alia, to recover damages for breach of contract, the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Berler, J.), dated May 13, 1997, which granted the defendants’ motion for a preliminary injunction, and denied their motion, inter alia, to declare certain supply agreements unconscionable as a matter of law.
Ordered that the order is affirmed, with costs.
The decision to grant a preliminary injunction is a matter ordinarily committed to the sound discretion of the court hearing the motion (see, Doe v Axelrod, 73 NY2d 748, 750). To obtain a preliminary injunction, a party must demonstrate (1) a likelihood of ultimate success on the merits; (2) irreparable harm unless the injunction is granted; and (3) that the equities are balanced in its favor (see, Aetna Ins. Co. v Capasso, 75 NY2d 860, 862; Doe v Axelrod, supra, at 750). Under the circumstances of this case, the Supreme Court’s decision to grant the defendants’ motion for a preliminary injunction was not an improvident exercise of discretion.
The plaintiffs’ remaining contentions are without merit. O’Brien, J. P., Sullivan, Pizzuto and Florio, JJ., concur.